DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11 June 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11 February 2021. 
Claims 1-11, 13, 16, 19-21, and 23-31 have been cancelled.
Claims 12, 14-15, 17-18, 22, and 32-46 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12, 14, 18, 22, and 45 objected to because of the following informalities:  
Claim 12, line 5, “for absorbing” should read --configured to absorb--
Claim 12, line 6, “a hard surface” should read --a hard surface;--
Claim 14, line 4, “for absorbing” should read --configured to absorb--
Claim 18, line 4, “pass-through holes” should read --spaced pass-through holes--
Claim 18, line 4, “one of the circles” should read --one of the two circles--
Claim 18, lines 4-5, “pass-through holes” should read --spaced pass-through holes--
Claim 18, line 5, “the other circle” should read --the other of the two circles--
Claim 22, line 5, “the ground surface” should read --the hard surface--
Claim 45, line 2, “two or more pairs” should read --two or more pairs of modified bumper plates--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 45 and 46 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially the same weight” with respect to the modified bumper plates in each pair of claim 45, or what the metes and bounds are of the limitation “substantially equal weight” with respect to the modified bumper plates of claim 46. To overcome this rejection, the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15, 17, 22, 35-38, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US Patent No. 6736765).
Regarding independent claim 12, Wallace discloses a modified bumper plate (weight plate 5) comprising a rim (outer face 17), a body (central field portion 19), and a collar (raised central portion, annotated Fig. 1) with an opening (15) in the center, further comprising: at least one elastomeric material (see claims 6-7, limitation of claim 6, “said plate is comprised of iron”, and limitation of claim 7, “said iron plate is coated with rubber”, where rubber is a well-known elastomeric material) having durometer hardness equal to or lower than that of the body and forming at least part of the rim (as the whole weight plate is disclosed as being an iron plate coated with rubber, see claims 6-7, the durometer of the elastomeric material of the rim is equal to that of the body), the at least one elastomeric material forming a first shock absorber region in “The central bore 15 is sized to accommodate a support bar of a barbell”). The Examiner notes that the recitation “A modified bumper plate” in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, and as the weight plate of Wallace satisfies all of the limitations in the body of the claim, it therefore satisfies the preamble of being a modified weight plate.

    PNG
    media_image1.png
    508
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    467
    467
    media_image2.png
    Greyscale

	Regarding claim 15, Wallace further discloses wherein the first shock absorber region in the rim (17) formed by the at least one elastomeric material (rubber coating on iron plate of weight plate, see claims 5-6) having spaced pass-through holes (25) therein is positioned on a periphery of the modified bumper plate (peripheral surface 20; insomuch as Applicant has shown spaced pass-through holes positioned on a periphery, Wallace shows the same as the rim/outer face 17 and the peripheral surface 20 are positioned adjacent one another) of the modified bumper plate, wherein the periphery is configured to make contact with the hard surface when the modified bumper plate is dropped (peripheral surface 20 will make contact with the hard surface or a ground surface when the weight plate 5 is dropped, for example as shown in Fig. 5, when placed on a weight bar, the peripheral surface 20 will contact the hard surface/ground if dropped by a user).
	Regarding claim 17, Wallace further discloses wherein a shape of the spaced pass-through holes is at least one of hexagonal, circular, square, triangular, trapezoidal or irregular (in the broadest reasonable interpretation, each opening 25 has a circular shape at both ends and an irregular/rectangular elongated shape along a longitudinal axis, see annotations below).

    PNG
    media_image3.png
    446
    565
    media_image3.png
    Greyscale

	Regarding claim 22, Wallace further discloses wherein the first shock absorber region (formed by openings 25) in the rim (17) of the modified bumper plate (5) comprises a contact surface (portion of outer face 17 that does not comprise openings 25 constitutes a contact surface) configured to come in contact with the hard surface when the modified bumper plate is dropped or rested (when the weight plate 5 is dropped or rested flat on a hard or ground surface, portion of outer face 17 not comprising openings 25 will contact the hard or ground surface), and when the modified bumper plate is rested at least one of the spaced pass-through holes (25) in the at least one elastomeric material (rubber coating) extends parallel to the ground surface (each opening 25 extends in a longitudinal direction, and when weight plate 5 is rested flat on the hard or ground surface such that the portion of outer face 17 that does not comprise the openings 25 contacts the hard or ground surface, the longitudinal direction of each opening 25 will extend parallel to the hard or ground surface).
	Regarding claim 35, Wallace discloses at least one additional hole (two cutout sides of handles 30 formed by tapers 41) that passes partially through the at least one elastomeric an opening through something” or “a hollowed out place”, in the broadest reasonable interpretation, each of the two cutout sides of each handle 30 formed by tapers 41 constitutes a hole passing partially through the rubber coating along outer face 17 by forming a hollowed out portion of the weight plate 5 in the outer face 17).
	Regarding claim 36, Wallace further discloses wherein the opening (central bore 15) in the center of the collar (see annotations above) configured to receive an end of a barbell for lifting the modified bumper plate (5) is about one inch (25.4 mm) in radius (Col. 6 lines 2-4, “The central bore of the weight plate is a concentric opening approximately 2" in diameter, which is sized to accommodate a standard size barbell support bar”, indicating a radius of approximately 1 inch).
	Regarding claim 37, Wallace further discloses wherein the at least one elastomeric material is one or more of rubber, pressed crumb rubber, polyurethane, or mixtures thereof (claim 7, “said iron plate is coated with rubber”).
	Regarding claim 38, Wallace further discloses wherein at least some of the spaced pass-through holes (25) are greater than 12.7 mm wide in cross-section (as shown in Fig. 3, weight plate 5 has a transverse disc thickness Wd of approximately 1.875 inches, see Col. 6 lines 1-2, and the handle 30 has a transverse width Wt of approximately 1 inch, see Col. 6 lines 9-11, and as the weight plate and the handle form the respective internal and external walls of each opening 25, a cross-sectional width of each opening is at least 1 inch, or 25.4 mm).
	Regarding claim 40¸ Wallace further discloses wherein a shape of the spaced pass-through holes is at least two of hexagonal, circular, square, triangular, trapezoidal or irregular (in 
	Regarding claim 41, Wallace further discloses wherein the first shock absorber region in the rim (17) comprising spaced pass-through holes (25) therein has a radial dimension in the range of 0.5 inches to 1.5 inches (12.7 mm to 38.1 mm; as the first shock absorber region is formed by the openings 25 in the rim/outer face 17, and each of the openings 25 has height Ho extending radially outward from the center of the weight plate 5 of approximately 1.25 inches, see Fig. 2 and Col. 6 lines 5-8, the first shock absorber region therefore has a radial dimension of 1.25 inches).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US Patent No. 6736765) and further in view of NPL 1 (“Rogue 6-Shooter Urethane Olympic Grip Plates”).
Wallace teaches the invention as substantially claimed, see above.
Regarding claim 33, Wallace further teaches an example embodiment of the modified bumper plate (weight plate 5) being a 25-pound weight plate and having a diameter of 13.125 inches (equivalent to 333.375 mm in diameter, or 166.6875 mm in radius; Col. 5 line 65-Col. 6 line 2), and further teaches the modified bumper plate (5) may be manufactured in increasing sizes without affecting dimensions of the spaced pass-through holes (by not affecting the dimensions of handgrips 30; Col. 6 lines 25-27, “the present invention allows the manufacture of weight plates of increasing sizes without significantly increasing the dimensions of the handgrips”). However, Wallace does not explicitly teach wherein the radius of the modified bumper plate is greater than or equal to 222.25 mm.
NPL 1 teaches an analogous weight plate comprising an elastomeric material (urethane coating) that is provided in a variety of sizes, including a 45-pound weight plate having a diameter of 448 mm, or a radius of 224 mm (see page 5 of NPL 1).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the modified bumper plate of Wallace to be a 45-pound modified bumper plate having a diameter of 448 mm, or a radius of 224 mm, for the purpose of providing a modified bumper plate with an increased weight to increase the difficulty of exercises performed as desired by the user.
Regarding claim 45, Wallace teaches the modified bumper plate as claimed in claim 12 (see rejection to claim 12 above), and further teaches an example embodiment of the modified  “the present invention allows the manufacture of weight plates of increasing sizes”), but does not necessarily teach a collection of modified bumper plates, the collection comprising two or more pairs, wherein modified bumper plates in each pair have substantially the same weight and at least two pairs of modified bumper plates in the collection have different weights.
However, NPL 1 teaches a collection of weight plates in the form of a 245-pound weight plate set that includes six pairs of various sized weight plate (see page 2 of NPL 1), where the six pairs of weight plates respectively include sizes of 2.5-pounds, 5-pounds, 10-pounds, 25-pounds, 35-pounds, and 45-pounds.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified bumper plates (weight plates 5) of Wallace as a collection of pairs of modified bumper plates in six sizes, as is similarly taught by NPL 1, for the purpose of providing a user with a set of modified bumper plates such that a user can combine different sized bumper plates as desired to perform various exercises at increasing difficulty levels.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US Patent No. 6736765) and further in view of NPL 2 (“Rubber Hardness Chart”).
Wallace teaches the invention as substantially claimed, see above.
Regarding claim 39, Wallace teaches wherein the at least one elastomeric material is rubber (claims 6-7, rubber coating on iron plate of weight plate 5; see rejection to claim 1 
NPL 2 teaches applications of various rubber materials along with their respective durometer Shore A hardness values, and further teaches “A rubber durometer of Shore 70A is the most commonly chosen material hardness for all applications”.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the at least one elastomeric material of Wallace to be a rubber material having a durometer hardness of Shore 70A, as is taught by NPL 2, for the purpose of selecting a suitable material for coating the weight plate, as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. durometer hardness) involves only routine skill in the art.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US Patent No. 67436765) and further in view of Lee (US Patent No. 4893810).
Wallace teaches the invention as substantially claimed, see above.
Regarding claim 46, Wallace teaches the modified bumper plate as claimed in claim 12 (see rejection to claim 12 above), and further teaches wherein the modified bumper plate is configured to be placed on an end of a barbell (see Fig. 5; Col. 6 lines 2-4, “The central bore of the weight plate is a concentric opening approximately 2" in diameter, which is sized to accommodate a standard size barbell support bar”), an example embodiment of the modified bumper plate being a 25-pound weight plate (see Col. 5 line 65 - Col. 6 line 2), and  “the present invention allows the manufacture of weight plates of increasing sizes”), but does not necessarily teach a barbell comprising a bar and at least one pair of modified bumper plates, the modified bumper plates of each pair being of substantially equal weight and being attached on opposite ends of the bar, wherein each end of the bar is dimensioned to fit in the opening in the center of the collar of each modified bumper plate.
Lee, in the same field of endeavor with regards to barbells and weight plates placed thereon, teaches a barbell (Fig. 1) comprising a bar (solid bar 10) and at least one pair of weight plates (16, 18), the weight plates of each pair being of substantially equal weight (Col. 3 lines 13-14, “Weight plates 16 and 18 of equal weight are slipped onto opposite ends of the bar 10”) and being attached on opposite ends of the bar (see Fig. 1), wherein each end of the bar is dimensioned to fit in an opening in a center of each weight plate (Col. 3 lines 11-13, “Disc-shaped weight plates 16 and 18 each have a central hole for passage of the bar 10”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Wallace to include a barbell and at least one pair of modified bumper plates having substantially equal weights that are configured to be positioned on opposing sides of the barbell by the respective openings in the centers of the collars of the pair of modified bumper plates, as is similarly taught by Lee, for the purpose of allowing a user to perform exercises using the barbell and for providing an even weight on both ends of the barbell.

Allowable Subject Matter
Claims 14, 18, 32, 34, and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 14, the prior art of record fails to disclose a modified bumper plate in combination with all of the structural and functional limitations, and further comprising a second shock absorber region formed in the at least one elastomeric material in the body of the modified bumper plate, the second shock absorber region comprising spaced pass-through holes for absorbing noise with exit holes arranged along one or more concentric circles around the center of the collar. With respect to the prior art to Wallace cited above, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weight plate to include one or more concentric circles of spaced pass-through holes formed in the body of the weight plate, as this type of modification would affect the structural integrity of the weight plate. Claims 32, 34, and 44 depend directly from claim 14, and are indicated as allowable for the same reasons as claim 14.
With regards to claim 18, the prior art of record fails to disclose a modified bumper plate in combination with all of the structural and functional limitations, and further comprising a two circles of exit hole openings of spaced pass-through holes in the first shock absorber region, and spaced pass-through holes in one of the circles are larger than spaced pass-through holes in the other circle. With respect to the prior art to Wallace cited above, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
With regards to claims 42 and 43, the prior art of record fails to disclose a modified bumper plate in combination with all of the structural and functional limitations, and further comprising spaced pass-through holes in the first shock absorber region that are separated from each other by an elastomeric wall having thickness in the range of 0.13 inches to 0.5 inches (3.301 mm to 12.7 mm; claim 42) or spaced pass-through holes in the first shock absorber region being positioned about 0.06 inches to 0.25 inches (1.524 mm to 6.35 mm) away from a periphery of the modified bumper plate configured to make contact with the hard surface when the modified bumper plate is dropped. With respect to the prior art to Wallace cited above, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the spaced pass-through holes to fit these dimensions, as the spaced-pass through holes of Wallace are disclosed as functioning as handles, and are therefore required to be large enough to fit a human hand or fingers therein. The larger size of the openings would result in fragility of the periphery of the weight plate if they were modified to be located 0.13 inches to 0.5 inches apart from one another, or to be positioned 0.06 inches to 0.25 inches from the periphery of the weight plate.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to the previous prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784